Exhibit 10.2

[EXECUTION COPY]

May 22, 2020

Dear Nick Glover:

 

Re:

Separation Agreement and Release

This letter confirms the agreement (this “Agreement”) between Sierra Oncology,
Inc. and Sierra Oncology Canada ULC (the “Company” and, collectively with Sierra
Oncology, Inc. and each of their respective affiliates and subsidiaries, the
“Company Group”) and you concerning the terms of your resignation and provides
you with separation compensation in exchange for a general release of claims and
covenant not to sue.

 

1.

Separation Date: The Company Group accepts your resignation as an employee,
officer and member of the board of directors of each applicable entity in the
Company Group, effective as of May 22, 2020 (the “Separation Date”). You also
agree to resign from all other positions you may hold on any position or
committee at each applicable entity in the Company Group.

 

2.

Acknowledgment of Payment of Wages: Within forty-eight (48) hours following the
Effective Date (as defined in Section 21 below), we will provide you with one or
more final paychecks for all wages, salary, bonuses, accrued, unused vacation
balance (if applicable), reimbursable expenses previously submitted by you, and
any similar payments due from the Company Group as of the Separation Date. By
signing below, you acknowledge that the Company Group does not owe you any other
amounts, including any reimbursement for expenses previously submitted. Please
promptly submit for reimbursement all final outstanding expenses, if any.

 

3.

Separation Compensation: In exchange for your agreement to the general release
and waiver of claims and covenant not to sue set forth in Sections 6 and 7 below
(the “Release”) and your other promises herein, subject to the Release becoming
effective on the Effective Date, the Company Group agrees to provide you with
the following:

 

  a.

Severance: The Company agrees to pay you (i) the following payment pursuant to
Section 6(b)(i) and 6(b)(ii) of your Employment Agreement with the Company,
effective July 15, 2015 (the “Employment Agreement’): a severance payment in the
aggregate gross amount of $841,897 CAD1 (which constitutes twelve (12) months of
your current base salary in USD, converted into CAD in accordance with the
exchange procedure set forth in the Employment Agreement) payable over the
twelve (12)-month period following the Separation Date on the Company’s normal
payroll schedule and subject to applicable withholdings and (ii) an amount equal
to the Company’s cost of your group health plan coverage at the same level in
effect as of your Separation Date (including dependent coverage, if elected
prior to your employment termination) through the earlier of the end of the
twelve (12) month severance period or the date that you become eligible for
group health insurance coverage through a new employer: provided that you agree
to provide prompt written notice to the Company if you become eligible for group
health insurance coverage through a new employer during the severance period;
and provided

 

1 

The amount was converted from $625,987 USD to CAD using the conversion rate of
1.34491111 USD to CAD.

 

 

Page 1



--------------------------------------------------------------------------------

  further that the first payment may be delayed to no later than the first
business day following the sixtieth (60th) day following the Separation Date,
with such initial payment to include any payments that would have been made
prior to such date but for the delay.

 

  b.

Equity Acceleration; Extension of Options. You hold the outstanding stock
options set forth on Exhibit A, of which 375,948 will be unvested as of the
Separation Date (the “Unvested Options”). On the Effective Date, pursuant to
Section 3(a)(ii)(2) of the Employment Agreement, those Unvested Options which,
but for the termination of your employment, would have vested during the period
commencing on the Separation Date and ending on the one-year anniversary date of
the Separation Date (the “Termination Options”) will accelerate and vest as at
the Separation Date, as set out in Exhibit A. Notwithstanding anything to the
contrary in the Employment Agreement and any other agreement or plan, the
vesting dates of all Unvested Options other than the Termination Options, will
accelerate by one year from their original vesting date (e.g. if the original
vesting date was June 30, 2021, the new vesting date will be June 30, 2020) and
following such acceleration will continue to vest in accordance with their new
vesting schedule as long as you are actually performing the Consulting Services
(defined below) in accordance with Section 10 below. All Unvested Options that
remain unvested following the termination of your Consulting Services shall be
cancelled as of the termination of such Consulting Services. Exhibit A sets
forth the new expiration dates of your stock options (including the Termination
Options and any options that vest in connection with the acceleration noted
above or during the period in which you provide Consulting Services) (the
“Vested Options”), which expiration dates have been extended in connection with
this Agreement to seventy-five (75) days following the Company Group’s public
announcement, via a publicly-disseminated press release or a filing with the
U.S. Securities and Exchange Commission (the “Filing Date”), of the top-line
data results from MOMENTUM, its planned Phase 3 clinical trial of momelotinib
for patients with myelofibrosis. Notwithstanding the foregoing, in no event may
the Vested Options be exercised later than the original expiration date
applicable to such Vested Options. If you do not exercise your Vested Options by
the applicable expiration date, you will no longer have a right to exercise the
Vested Options as to any shares.

 

4.

Return of Company Group Property: You hereby warrant to the Company Group that
you have returned to the Company Group all property or data of the Company Group
of any type whatsoever that has been in your possession or control.

 

5.

Proprietary Information: You hereby acknowledge that you are and continue to be
bound by the attached Employee Proprietary Information, Inventions Assignment
and Non-Competition Agreement (the “PIIA” attached as Exhibit B to the
Employment Agreement), and that as a result of your employment with the Company
or the Company Group you have had access to the Company’s Proprietary
Information (as defined in the PIIA), that you will hold all Proprietary
Information in strictest confidence and that you will not make use of such
Proprietary Information on behalf of anyone. You further confirm that you have
delivered to the Company all documents and data of any nature containing or
pertaining to such Proprietary Information and that you have not taken with you
any such documents or data or any reproduction thereof.

 

 

Page 2



--------------------------------------------------------------------------------

6.

General Release and Waiver of Claims:

 

  a.

The payments and promises set forth in this Agreement are in full satisfaction
of all accrued salary, vacation pay, bonus and commission pay, profit-sharing,
stock, stock options or other ownership interest in the Company Group,
severance, notice, termination benefits or other compensation to which you may
be entitled by virtue of your employment with the Company Group or your
resignation or separation from the Company Group, including pursuant to the
Employment Agreement. To the fullest extent permitted by law, you hereby release
and waive any other claims you may have against the Company Group and its
owners, agents, officers, shareholders, employees, directors, attorneys,
subscribers, subsidiaries, affiliates, successors and assigns (collectively
“Releasees”), whether known or not known, including, without limitation, claims
under any employment laws, including, but not limited to, claims of unlawful
discharge, breach of contract, breach of the covenant of good faith and fair
dealing, fraud, violation of public policy, defamation, physical injury,
emotional distress, claims for additional compensation or benefits arising out
of your employment or your resignation or separation from employment, including
pursuant to the Employment Agreement, and any other laws and/or regulations
relating to employment or employment discrimination, including, without
limitation, claims based on age, disability or otherwise.

 

  b.

You hereby acknowledge that you are aware of the principle that a general
release does not extend to claims that the releasor does not know or suspect to
exist in his or her favor at the time of executing the release, which, if known
by him or her, must have materially affected his or her settlement with the
releasee. With knowledge of this principle and subject to Section 6(c) herein,
you hereby agree to expressly waive any rights you may have to that effect.

 

  c.

You hereby acknowledge that you have been advised to consult with an attorney of
your choice prior to executing the Release and you understand that you and the
Company Group do not intend to release claims that you may not release as a
matter of law, including but not limited to claims for indemnity, or any claims
for enforcement of this Agreement. In addition, you do not waive any rights to
indemnification you may have under the bylaws of the Company Group or under any
indemnification agreements you have entered into with the Company Group. To the
fullest extent permitted by law, any dispute regarding the scope of this general
release shall be determined by an arbitrator under the procedures set forth in
the arbitration clause below.

 

7.

Covenant Not to Sue:

 

  a.

To the fullest extent permitted by law, at no time subsequent to the execution
of this Agreement will you pursue, or cause or knowingly permit the prosecution,
in any local, provincial, state, federal or foreign court, or before any local,
provincial, state, federal or foreign administrative agency, or any other
tribunal, of any charge, claim or action of any kind, nature and character
whatsoever, known or unknown, (i) which you may now have, have ever had, or may
in the future have against Releasees and (ii) which is based in whole or in part
on any matter released by this Agreement.

 

 

Page 3



--------------------------------------------------------------------------------

  b.

Nothing in this paragraph shall prohibit you from filing a charge or complaint
with the Securities and Exchange Commission or any other federal, state,
province or local government agency or commission (“Government Agencies”). You
further understand that this Agreement does not limit your ability to
communicate with any Government Agencies or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company Group. This Agreement does not limit your right to receive an award for
information provided to any Government Agencies.

 

  c.

Nothing in this paragraph shall prohibit or impair you from complying with all
applicable laws, nor shall this Agreement be construed to obligate you to commit
(or aid or abet in the commission of) any unlawful act.

 

8.

Nondisparagement: You agree that you will not disparage Releasees or their
products, services, agents, representatives, directors, officers, shareholders,
attorneys, employees, vendors, affiliates, successors or assigns, or any person
acting by, through, under or in concert with any of them, with any written or
oral statement. Nothing in this paragraph shall prohibit you from providing
truthful information in response to a subpoena or other legal process.

 

9.

Employee Non-Solicitation: You agree that for the two (2)-year period following
the Separation Date, you will not, directly or indirectly:

 

  a.

encourage, solicit, attempt to solicit or otherwise cause any employee of the
Company Group to leave the Company Group for any reason or to accept employment
or other engagement with any other person or entity. As part of this
restriction, you shall not interview or provide any input to any third party to
assist in recruitment of any such person during such time period; or

 

  b.

on your own behalf or on behalf of another, retain or hire in any capacity, any
person who was employed with the Company Group as of the Separation Date or
during the three (3) preceding months, provided, however this restriction will
not apply to any such employee whose employment was terminated by any Company
Group entity on a without cause basis.

 

10.

Consulting Services: To assist the Company Group with the transition of your
responsibilities in the Company and in consideration of the extension of the
exercise period for your options as set forth in Section 3(b) above, you will
provide consultation to the Company Group on a non-exclusive basis as a
consultant on such matters related to the Company Group as the Chief Executive
Officer of the Company Group or his designees may reasonably request (the
“Consulting Services”), subject to the following terms and conditions:

 

  a.

The period of Consulting Services will commence on the Separation Date and is
expected to end on December 31, 2020, but may be terminated at any time by the
Company Group by written notice (which notice may be provided electronically)
(such period, the “Consulting Period”).

 

 

Page 4



--------------------------------------------------------------------------------

  b.

During the Consulting Period, you agree to provide Consulting Services to the
Company Group for up to eight (8) hours per week as may be reasonably agreed
between the Chief Executive Officer of the Company Group and you. Your
obligations during the Consulting Period will not require any travel and will
not require you to report to work at the Company, nor to work any definite hours
(unless, in each case, as mutually agreed by you and the Company Group).

 

  c.

In consideration of your performance of the Consulting Services, and subject to
your satisfactory performance of the Consulting Services throughout the
Consulting Period (as reasonably determined by the Company’s Chief Executive
Officer), you will be entitled to an hourly rate of $250, plus GST, for each
hour of Consulting Service payable on the first day of the month following the
performance of such Consulting Services.

 

  d.

The Company Group will reimburse you for all reasonable and documented expenses
incurred by you in the performance of the Consulting Services; provided that any
expenses greater than $200 per month are subject to prior approval of the
Company Group.

 

11.

Arbitration: Except for any claim for injunctive relief arising out of a breach
of a party’s obligations to protect the other’s proprietary information, the
parties agree to arbitrate any and all disputes or claims arising out of or
related to the validity, enforceability, interpretation, performance or breach
of this Agreement, whether sounding in tort, contract, statutory violation or
otherwise, or involving the construction or application or any of the terms,
provisions, or conditions of this Agreement. Any arbitration may be initiated by
a written demand to the other party. The arbitrator’s decision shall be final,
binding, and conclusive. The parties further agree that this Agreement is
intended to be strictly construed to provide for arbitration as the sole and
exclusive means for resolution of all disputes hereunder to the fullest extent
permitted by law. The parties expressly waive any entitlement to have such
controversies decided by a court or a jury.

 

12.

Attorneys’ Fees: If any action is brought to enforce the terms of this
Agreement, the prevailing party will be entitled to recover its reasonable
attorneys’ fees, costs and expenses from the other party, in addition to any
other relief to which the prevailing party may be entitled.

 

13.

Confidentiality: The contents, terms and conditions of this Agreement must be
kept confidential by you, and may not be disclosed except to your immediate
family, to your accountants, financial advisors, or attorneys, or pursuant to
subpoena or court order. You agree that, if you are asked for information
concerning this Agreement, you will state only that you and the Company Group
reached an amicable resolution of any disputes concerning your separation from
the Company Group. Any breach of this confidentiality provision shall be deemed
a material breach of this Agreement.

 

14.

No Admission of Liability: This Agreement is not and shall not be construed or
contended by you to be an admission or evidence of any wrongdoing or liability
on the part of Releasees, their representatives, heirs, executors, attorneys,
agents, partners, officers, shareholders, directors, employees, subsidiaries,
affiliates, divisions, successors or assigns. This Agreement shall be afforded
the maximum protection allowable under the Federal Rules of Evidence 408 and/or
any other provincial, state or federal provisions of similar effect.

 

 

Page 5



--------------------------------------------------------------------------------

15.

Complete and Voluntary Agreement: This Agreement, together with Exhibit A
hereto, constitutes the entire agreement between you and Releasees with respect
to the subject matter hereof and supersedes all prior negotiations and
agreements, whether written or oral, relating to such subject matter, including
the Employment Agreement. You acknowledge that neither Releasees nor their
agents or attorneys have made any promise, representation or warranty
whatsoever, either express or implied, written or oral, which is not contained
in this Agreement for the purpose of inducing you to execute this Agreement, and
you acknowledge that you have executed this Agreement in reliance only upon such
promises, representations and warranties as are contained herein, and that you
are executing this Agreement voluntarily, free of any duress or coercion.

 

16.

Defend Trade Secrets Act. Pursuant to the Defend Trade Secrets Act (18 U.S.C. §
1833(b)), you acknowledge that you understand that you will not be held
criminally or civilly liable under any federal or state trade secret law in the
United States for the disclosure of a trade secret of the Company Group that
(i) is made (A) in confidence to a federal, state, or local government official,
either directly or indirectly, or to your attorney and (B) solely for the
purpose of reporting or investigating a suspected violation of law; or (ii) is
made in a complaint or other document that is filed under seal in a lawsuit or
other proceeding. You further acknowledge that you understand that if you file a
lawsuit for retaliation for reporting a suspected violation of law, you may
disclose the trade secret to your attorney and use the trade secret information
in the court proceeding if you (x) file any document containing the trade secret
under seal, and (y) do not disclose the trade secret, except pursuant to court
order. Nothing in this Agreement, or any other agreement with or policy of the
Company Group, is intended to conflict with 18 U.S.C. § 1833(b) or create
liability for disclosures of trade secrets that are expressly allowed by such
section. Further, nothing in this Agreement or any other agreement that you have
with the Company Group shall prohibit or restrict you from making any voluntary
disclosure of information or documents concerning possible violations of law to,
or seek a whistleblower award from, any governmental agency or legislative body,
or any self-regulatory organization, in each case, and you may do so without
notifying the Company Group.

 

17.

Severability: The provisions of this Agreement are severable, and if any part of
it is found to be invalid or unenforceable, the other parts shall remain fully
valid and enforceable. Specifically, should a court, arbitrator, or government
agency conclude that a particular claim may not be released as a matter of law,
it is the intention of the parties that the general release, the waiver of
unknown claims and the covenant not to sue above shall otherwise remain
effective to release any and all other claims.

 

18.

Modification; Counterparts; Facsimile/PDF Signatures: It is expressly agreed
that this Agreement may not be altered, amended, modified, or otherwise changed
in any respect except by another written agreement that specifically refers to
this Agreement, executed by authorized representatives of each of the parties to
this Agreement. This Agreement may be executed in any number of counterparts,
each of which shall constitute an original and all of which together shall
constitute one and the same instrument. Execution of a facsimile or PDF copy
shall have the same force and effect as execution of an original, and a copy of
a signature will be equally admissible in any legal proceeding as if an
original.

 

 

Page 6



--------------------------------------------------------------------------------

19.

Review of Separation Agreement: By signing below, you affirm that you were
advised to consult with an attorney prior to signing this Agreement. In no event
shall you sign this Agreement before the Separation Date.

 

20.

Withholding: All payments (including with respect to exercise of options and
other equity rights) will be subject to all appropriate income tax withholding.

 

21.

Effective Date: This Agreement is effective as of the date you execute this
Agreement (the “Effective Date”).

 

22.

Governing Law: This Agreement shall be governed by and construed in accordance
with the laws of the Province of British Columbia.

[Signature page follows]

 

 

Page 7



--------------------------------------------------------------------------------

If you agree to abide by the terms outlined in this letter, please sign this
letter where indicated below, and return, by email, a copy of that signed
document to me. I wish you the best in your future endeavors.

Sincerely,

 

Sierra Oncology, Inc. By:  

/s/ Robert Pelzer

Robert Pelzer Chairman of the Board of Directors Sierra Oncology Canada ULC By:
 

/s/ Sukhi Jagpal

Sukhi Jagpal Chief Financial Officer

READ, UNDERSTOOD AND AGREED:

 

/s/ Nick Glover

    Date:    5/28/2020 Nick Glover      

 

 

Page 8